Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 8, and 12 have been amended. No claims have been cancelled or added. Claims 1-15 are currently under review.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Additionally, the claim limitations do not describe characteristics of the input and therefore is open to interpretation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (Pub. No.: US 2016/0366273 A1) in view of Lee et al. (Pub. No.: US 2019/0244560 A1) hereinafter referred to as Lee and in view of Mao et al. (Pub. No.: US 2014/0220959 A1) hereinafter referred to as Mao.
With respect to Claim 1, Kobayashi teaches an electronic device (fig. 1, item 10: mobile phone; ¶36) comprising: a housing (fig. 1, item 12; ¶24) including a first surface (fig. 1, front of item 10 having items 18, 24, 26, 14, 16, 20, and 22a) and a second surface (fig. 1, opposite side of the first surface = back of mobile phone) facing the first surface; a display (fig. 1, item 14; ¶24) disposed on at least a part of the first surface (¶24, “On the main surface (front surface) of the housing is provided a display 14”); a proximity sensor (fig. 1,item 24; ¶27); an illuminance sensor (fig. 1, item 26; ¶27); and a processor (fig. 2, item 30; ¶36) connected to the display and the illuminance sensor operatively, wherein the processor is configured to: activate the display and the illuminance sensor in response to an occurrence of an event (¶62; ¶63, incoming call = event), measure an illumination of an area in which the electronic device is disposed using the illuminance sensor (¶63), identify characteristics of an input generated on the display by an external object (¶63, characteristics of an input = detected touch input), and determine whether to inactivate a reception function of a touch input on at least a partial area of the display based on the measured illumination and the characteristics of the input (fig. 6; ¶63, “while the mobile phone 10 is put in the pocket, the pop-up 76 is displayed even when any position of the touch panel 16 is touched, and the vibration notification process is performed. In other words, the pop-up 76 is displayed or the vibration notification process is performed upon detection of a touch operation when the proximity of an object is detected and the detected illumination is smaller than a predetermined value while the mobile phone 10 is put in, for example, the pocket”; ¶72, “the touch operation is not performed even when the touch operation is performed on any position other than the start key 70 and the telephone key 72”).
Kobayashi does not mention a proximity sensor disposed between the display and the second surface.
Lee teaches an electronic device (fig. 6, item 100: portable electronic device; ¶31) comprising: a housing (fig. 2, item 13; ¶24) including a first surface (fig. 2, item 14 facing item 11 and 12 = first surface; ¶24) and a second surface (fig. 2, bottom of item 13 facing item 16) facing the first surface; a display (fig. 2, items 11 and 12; ¶25) disposed on at least a part of the first surface (¶24, “On the main surface (front surface) of the housing is provided a display 14”); a proximity sensor (fig. 2, item 15: optical module comprises item 154 of fig. 9; ¶25; ¶34) disposed between the display and the second surface; an illuminance sensor (fig. 2, item 15: optical module comprises item 156 of fig. 9; ¶25; ¶34); and a processor (fig. 9, item 17; ¶34) connected to the display and the illuminance sensor operatively (fig. 9).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the electronic device of Kobayashi, such that the proximity sensor is disposed between the display and the second surface, as taught by Lee, so as to minimize a bezel region and provide a design alternative.
Kobayashi and Lee combined do not teach determining whether to inactivate a reception function of a touch input on at least a partial area of the display based on the measured illumination and the characteristics of the input, without the use of the proximity sensor.
Mao teaches an electronic device (fig. 1; ¶50, electronic terminal; ¶60, “the electronic terminal is a mobile phone with a touch screen”) comprising: a display (¶51, touch screen); an illuminance sensor (¶69, brightness sensing unit); wherein the electronic device is configured to: detect an occurrence event (¶70, “the first detection result indicates that the communication event exists”), measure an illumination of an area in which the electronic device is disposed using the illumination sensor (¶69), identify characteristics of an input by an external object (¶69, “the hold sensing unit detects that the electronic terminal is not held” – characteristics of the input, fingers are not grasping electronic device to hold it or ¶75, fingers are grasping the electronic device to hold it), and determine whether to inactivate a reception function of a touch input on at least a partial area of the display based on the measured illumination and the characteristics of the input (¶49, “communication event (e.g. a call incomes, a SMS is received, an email is received, etc.)”; ¶63, “the second detection result indicating that the prohibition condition is satisfied, when the brightness sensing unit detects that the surrounding brightness is lower than the preset threshold”; ¶69 or ¶75; ¶70, “first detection result indicates that the communication event exist … second detection result indicates that the prohibition condition is satisfied”), without use of the proximity sensor (¶73, when the condition sensing unit does not include the approach sensing unit).
Therefore it would have been obvious to a person of ordinary skill in the art to modify the combined electronic device of Kobayashi and Lee, to determine whether to inactivate a reception function of a touch input on at least a partial area of the display based on the measured illumination and the characteristics of the input, without the use of the proximity sensor, as taught by Mao since Mao teaches making determinations based on measured illumination, proximity sensing, and an occurrence of an event OR based on measured illumination, condition of a hold sensing unit, and an occurrence event where the hold sensing unit can be replaced with received touch input generated on the display such that characteristics of an input are generated, so as to provide design alternatives to sensing input.
With respect to Claim 2, claim 1 is incorporated, Kobayashi teaches wherein the processor is further configured to control the display to inactivate the reception function of the touch input on the display in response to identifying that the measured illumination is equal to or lower than a predetermined illumination and detecting proximity of an object (¶63, “In this case, when the proximity sensor 24 detects the proximity of an object and the illumination detected by the illumination sensor 26 is smaller than a predetermined value, or, it is determined that the surrounding area of the mobile phone 10 is dark, the mobile phone 10 determines that it is put in the pocket.”).
 Kobayashi and Lee combined not teach that detecting proximity of an object includes identifying that a contact area between the external object and the display is equal to or larger than a predetermined area.
Mao teaches an electronic device (fig. 1; ¶50; ¶60) comprising: a display (fig. 1, item 101; ¶51, “touch screen” – has a display); an illuminance sensor (fig. 1, item 103; ¶63); and a processor (¶70; ¶165); wherein the processor is further configured to control the display to inactivate the reception function of the touch input on the display in response to identifying that a contact area between the external object and the display is equal to or larger than a predetermined area (¶61).
Therefore it would have been obvious to a person ordinary skill in the art before the effective filing date of the invention to modify the combined electronic device of Kobayashi, Lee, and Mao such that detecting proximity of an object includes identifying that a contact area between the external object and the display is equal to or larger than a predetermined area, as taught by Mao so as to avoid the effect on the user's normal use of the touch sensing unit (¶61).
With respect to Claim 5, claim 1 is incorporated, Kobayashi teaches wherein the processor is further configured to display, on the display, an indicator indicating that the reception function of the touch input on the display is inactivated in response to inactivating of the reception function of the touch input on the display (fig. 6; ¶63, pop-up 76 = indicator).
With respect to Claim 6, claim 5 is incorporated, Kobayashi teaches wherein the indicator comprises an area for activating the reception function of the touch input on the display (fig. 6, items 70 and 72; ¶72).
With respect to Claim 7, claim 6 is incorporated, Kobayashi teaches wherein the processor is further configured to maintain the inactivation of the reception function of the touch input on a remaining area except for the area for activating the reception function of the touch input on the display included in the indicator while the indicator is displayed (fig. 6; ¶72, “the pop-up 76 is displayed when any position of the touch panel 16 is touched … the touch operation is not performed even when the touch operation is performed on any position other than the start key 70 and the telephone key 72”) .
With respect to Claim 8, claim 1 is incorporated, Kobayashi teaches wherein the processor is further configured to reactivate the reception function of the touch input on the display in response to identifying that the measured illumination is equal to or higher than a predetermined illumination (¶66) while the reception function of the touch input on the display is inactive (¶66). 
With respect to Claim 12, Kobayashi teaches a method (figs. 9-16; claim 17) for operating an electronic device (fig. 1, item 10: mobile phone; ¶36), the method comprising: activating a display (fig. 1, item 14: display; ¶24) disposed on at least a part of a first surface (fig. 1, front of item 10 having items 18, 24, 26, 14, 16, 20, and 22a) of a housing (fig. 1, item 12: housing; ¶24) and an illuminance sensor (fig. 1, item 26; ¶27) in response to an occurrence of an event (fig. 9, item S1, S3, S5; ¶92-93); measuring an illumination of an area in which the electronic device is disposed using the illuminance sensor (fig. 1, item 26: illuminance sensor; fig. 10, item S33; ¶27; ¶63; ¶94-95); identifying characteristics of an input generated on the display by an external object (fig. 10, item S13; ¶63, characteristics of an input = detected touch input; ¶95); and determining whether to inactivate a reception function of a touch input on at least a partial area of the display based on the measured illumination and the characteristics of the input (fig. 10, item S13; ¶63, “while the mobile phone 10 is put in the pocket, the pop-up 76 is displayed even when any position of the touch panel 16 is touched, and the vibration notification process is performed. In other words, the pop-up 76 is displayed or the vibration notification process is performed upon detection of a touch operation when the proximity of an object is detected and the detected illumination is smaller than a predetermined value while the mobile phone 10 is put in, for example, the pocket”; ¶72, “the touch operation is not performed even when the touch operation is performed on any position other than the start key 70 and the telephone key 72”; ¶95-96).
Kobayashi does not mention an illuminance sensor disposed between the display and a second surface.
Lee teaches an electronic device (fig. 6, item 100: portable electronic device; ¶31) comprising: a housing (fig. 2, item 13; ¶24) including a first surface (fig. 2, item 14 facing item 11 and 12 = first surface; ¶24) and a second surface (fig. 2, bottom of item 13 facing item 16) facing the first surface; a display (fig. 2, items 11 and 12; ¶25) disposed on at least a part of the first surface (¶24, “On the main surface (front surface) of the housing is provided a display 14”); a proximity sensor (fig. 2, item 15: optical module comprises item 154 of fig. 9; ¶25; ¶34) disposed between the display and the second surface; an illuminance sensor (fig. 2, item 15: optical module comprises item 156 of fig. 9; ¶25; ¶34); and a processor (fig. 9, item 17; ¶34) connected to the display and the illuminance sensor operatively (fig. 9).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Kobayashi, such that the illuminance sensor is disposed between the display and the second surface, as taught by Lee, so as to minimize a bezel region and provide a design alternative.
Kobayashi and Lee combined do not teach determining whether to inactivate a reception function of a touch input on at least a partial area of the display based on the measured illumination and the characteristics of the input, without the use of the proximity sensor.
Mao teaches a touch control method (fig. 5; ¶102) used in an electronic device (fig. 1; ¶50, electronic terminal; ¶60, “the electronic terminal is a mobile phone with a touch screen”), the display comprising: a display (¶51, touch screen); an illuminance sensor (¶69, brightness sensing unit); wherein the electronic device is configured to: detect an occurrence event (¶70, “the first detection result indicates that the communication event exists”; ¶103) and the method comprising: measuring an illumination of an area in which the electronic device is disposed using the illumination sensor (¶105), identifying characteristics of an input by an external object (¶104, “detecting whether the electronic terminal is held” – characteristics of the input, fingers are not grasping electronic device to hold it or fingers are grasping the electronic device to hold it), and determining whether to inactivate a reception function of a touch input on at least a partial area of the display based on the measured illumination and the characteristics of the input (¶49, “communication event (e.g. a call incomes, a SMS is received, an email is received, etc.)”; ¶63, “the second detection result indicating that the prohibition condition is satisfied, when the brightness sensing unit detects that the surrounding brightness is lower than the preset threshold”; ¶69 or ¶75; ¶70, “first detection result indicates that the communication event exist … second detection result indicates that the prohibition condition is satisfied”; ¶105), without use of the proximity sensor (¶73, when the condition sensing unit does not include the approach sensing unit).
Therefore it would have been obvious to a person of ordinary skill in the art to modify the combined method of Kobayashi and Lee, to determine whether to inactivate a reception function of a touch input on at least a partial area of the display based on the measured illumination and the characteristics of the input, without the use of the proximity sensor, as taught by Mao since Mao teaches making determinations based on measured illumination, proximity sensing, and an occurrence of an event OR based on measured illumination, condition of a hold sensing unit, and an occurrence event where the hold sensing unit can be replaced with received touch input generated on the display such that characteristics of an input are generated, so as to provide design alternatives to sensing input.
With respect to Claim 13, claim 12 is incorporated, Kobayashi teaches wherein the determining of whether to inactivate the reception function of the touch input comprises: controlling the display to inactivate the reception function of the touch input on the display in response to identifying that the measured illumination is equal to or lower than a predetermined illumination and detecting proximity of an object (fig. 10, items S9 and S11; ¶63, “In this case, when the proximity sensor 24 detects the proximity of an object and the illumination detected by the illumination sensor 26 is smaller than a predetermined value, or, it is determined that the surrounding area of the mobile phone 10 is dark, the mobile phone 10 determines that it is put in the pocket.”; ¶94)
Kobayashi and Lee combined do not teach that detecting proximity of an object includes identifying that a contact area between the external object and the display is equal to or larger than a predetermined area.
Mao teaches an electronic device (fig. 1; ¶50; ¶60) and method (fig. 3) comprising: a display (fig. 1, item 101; ¶51, “touch screen” – has a display); an illuminance sensor (fig. 1, item 103; ¶63); and a processor (¶70; ¶165); wherein the processor is further configured to control the display to inactivate the reception function of the touch input on the display in response to identifying that a contact area between the external object and the display is equal to or larger than a predetermined area (fig. 3, item 302 and 304; ¶61).
Therefore it would have been obvious to a person ordinary skill in the art before the effective filing date of the invention to modify the combined method of Kobayashi, Lee, and Mao such that detecting proximity of an object includes identifying that a contact area between the external object and the display is equal to or larger than a predetermined area, as taught by Mao so as to avoid the effect on the user's normal use of the touch sensing unit (¶61).

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, Lee, and Mao as applied to claims 1 and 12 above, and further in view of Miyazaki et al. (Pub. No.: US 2011/0267299 A1) hereinafter referred to as Miyazaki.
With respect to Claim 3, claim 1 is incorporated, Kobayashi teaches wherein the processor is further configured to control the display to inactivate the reception function of the touch input on the display in response to identifying that the measured illumination is equal to or lower than a predetermined illumination and detecting a touch input (¶63, “In this case, when the proximity sensor 24 detects the proximity of an object and the illumination detected by the illumination sensor 26 is smaller than a predetermined value, or, it is determined that the surrounding area of the mobile phone 10 is dark, the mobile phone 10 determines that it is put in the pocket … When the touch operation is performed on the touch panel 16 after the determination as described above, for example, a pop-up 76 as illustrated in FIG. 6 is displayed, and the vibrator 50 performs the vibration notification process” ).
Kobayashi, Lee, and Mao combined do not teach that detecting a touch input includes identifying that a number of contact areas between the external object and the display is equal to or larger than a predetermined number.
Miyazaki teaches an electronic device comprising: detecting a touch input includes identifying that a number of contact areas between the external object and the display is equal to or larger than a predetermined number (¶172-174).
Therefore it would have been obvious to a person ordinary skill in the art before the effective filing date of the invention to modify the combined electronic device of Kobayashi, Lee, and Mao, such that detecting a touch input includes identifying that a number of contact areas between the external object and the display is equal to or larger than a predetermined number, as taught by Miyazaki so as to avoid unnecessary power consumption of electricity due to inadvertent contact (¶173-174).
With respect to Claim 14, claim 12 is incorporated, Kobayashi teaches wherein the determining of whether to inactivate the reception function of the touch input comprises: controlling the display to inactivate the reception function of the touch input on the display in response to identifying that the measured illumination is equal to or lower than a predetermined illumination and detecting a touch input (¶63, “In this case, when the proximity sensor 24 detects the proximity of an object and the illumination detected by the illumination sensor 26 is smaller than a predetermined value, or, it is determined that the surrounding area of the mobile phone 10 is dark, the mobile phone 10 determines that it is put in the pocket … When the touch operation is performed on the touch panel 16 after the determination as described above, for example, a pop-up 76 as illustrated in FIG. 6 is displayed, and the vibrator 50 performs the vibration notification process” ).
 Kobayashi, Lee, and Mao combined do not teach that detecting a touch input includes identifying that a number of contact areas between the external object and the display is equal to or larger than a predetermined number.
Miyazaki teaches an electronic device and method (fig. 10) comprising: detecting a touch input includes identifying that a number of contact areas between the external object and the display is equal to or larger than a predetermined number (¶172-174).
Therefore it would have been obvious to a person ordinary skill in the art before the effective filing date of the invention to modify the combined method of Kobayashi, Lee, and Mao, such that detecting a touch input includes identifying that a number of contact areas between the external object and the display is equal to or larger than a predetermined number, as taught by Miyazaki so as to avoid unnecessary power consumption of electricity due to inadvertent contact (¶173-174).

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, Lee, and Mao as applied to claims 1 and 12 above, and further in view of Kanai (Pub. No.: US 2014/0189397 A1).
With respect to Claim 4, claim 1 is incorporated, Kobayashi, Lee, and Mao combined do not explicitly mention wherein the processor is further configured to: identify whether the input by the external object is received within a predetermined time, and control the display to maintain an activation state of the reception function of the touch input on the display in response to identifying that the input by the external object is received after the predetermined time.
Kanai teaches an electronic device (fig. 1, item 100; fig. 2) comprising: a display (fig. 1, item 12; ¶32); a touch panel (fig. 1, item 13; ¶32); and a processor (fig. 2, item 22; ¶33); wherein the processor is further configured to: identify whether an input by an external object is received within a predetermined time (¶37-38), and control the display to maintain an activation state of a reception function of a touch input on the display in response to identifying that the input by the external object is received after the predetermined time (¶35-37).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined electronic device of Kobayashi, Lee, and Mao, wherein the processor is further configured to: identify whether the input by the external object is received within a predetermined time, and control the display to maintain an activation state of the reception function of the touch input on the display in response to identifying that the input by the external object is received after the predetermined time, as taught by Kanai so as to enable use of the device when touch input is detected within a predetermined time otherwise power saving can be achieved (¶39).
With respect to Claim 15, claim 12 is incorporated, Kobayashi, Lee, and Mao combined do not mention wherein the determining of whether to inactivate the reception function of the touch input comprises: identifying whether the input by the external object is received within a predetermined time; and controlling the display to maintain activation of the reception function of the touch input on the display in response to identifying that the input by the external object is received after the predetermined time.
Kanai teaches an electronic device (fig. 1, item 100; fig. 2) comprising: a display (fig. 1, item 12; ¶32); a touch panel (fig. 1, item 13; ¶32); and a processor (fig. 2, item 22; ¶33); wherein the processor executes a method (fig. 3; ¶35) comprising: determining whether to inactivate the reception function of the touch input comprises: identifying whether the input by the external object is received within a predetermined time (fig. 3; ¶37-38); and controlling the display to maintain activation of the reception function of the touch input on the display in response to identifying that the input by the external object is received after the predetermined time (¶35-37).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined method of Kobayashi, Lee, and Mao, wherein the determining of whether to inactivate the reception function of the touch input comprises: identifying whether the input by the external object is received within a predetermined time; and controlling the display to maintain activation of the reception function of the touch input on the display in response to identifying that the input by the external object is received after the predetermined time, as taught by Kanai so as to enable use of the device when touch input is detected within a predetermined time otherwise power saving can be achieved (¶39).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, Lee, and Mao as applied to claim 1 above, and further in view of Han et al. (Pub. No.: US 2017/0045918 A1) hereinafter referred to as Han.
With respect to Claim 9, claim 1 is incorporated, Kobayashi teaches wherein the processor is further configured to: determine whether to activate the reception function of the touch input on the display based on a result of measured illumination (¶63, “the pop-up 76 is displayed or the vibration notification process is performed upon detection of a touch operation when the proximity of an object is detected and the detected illumination is smaller than a predetermined value while the mobile phone 10 is put in, for example, the pocket. Then, such a notification is made in the state above to practically disable the touch operation and lower the risk of malfunction”; ¶66). 
Kobayashi, Lee, and Mao combined do not teach the processor is further configured to: perform adjustments of the measured illumination based on the illumination of light generated due to the activation of the display, by comparing the adjusted illumination with a predetermined illumination.
Han teaches an electronic device (fig. 2; ¶56) comprising: a display (fig. 2, item 2600); an illuminance sensor (fig. 2, item 2400K); and a processor (fig. 2, item 2100); wherein the processor is configured to: perform adjustments of the measured illumination based on the illumination of light generated due to the activation of the display, by comparing the adjusted illumination with a predetermined illumination (¶176, a predetermined illumination = light emitted from the display).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined electronic device of Kobayashi, Lee, and Mao, such that the processor is further configured to: perform adjustments of the measured illumination based on the illumination of light generated due to the activation of the display, by comparing the adjusted illumination with a predetermined illumination resulting in the processor determining whether to activate the reception function of the touch input on the display based on a result of comparing the adjusted illumination with a predetermined illumination, as taught by Han so as to remove error data generated when the display emits light (¶176). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, Lee, and Mao as applied to claim 1 above, and further in view of Lee et al. (Pub. No.: US 2018/0275815 A1) hereinafter as Lee2.
With respect to Claim 10, claim 1 is incorporated, Kobayashi teaches wherein the processor is further configured to: receive a user input for an area for activating the reception function of the touch input on the display based on capacitive touch input (¶43, “the touch panel 16 is a capacitive touch panel”; ¶57, receiving user input at key 70; ¶72).
Kobayashi, Lee, and Mao combined do not teach the processor further configured to: determine whether to activate the reception function of the touch input on the display based on a result of comparing a pressure corresponding to the user input with a predetermined value.
Lee2 teaches an electronic device (fig. 1, item 100) comprising: a display (fig. 1, item 151); a pressure sensor (fig. 1, item 151; ¶40, “the pressure sensing unit included in the display 151 may include a pressure sensor”; ¶103, “the pressure sensor may be a capacitive electrode”); and a processor (fig. 1, item 180); wherein the processor is further configured to: determine whether to activate the reception function of the touch input on the display based on a result of comparing a pressure corresponding to the user input with a predetermined value (¶54; ¶104).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined electronic device of Kobayashi, Lee, and Mao, such that the processor is further configured to: determine whether to activate the reception function of the touch input on the display based on a result of comparing a pressure corresponding to the user input with a predetermined value, as taught by Lee2, so as to provide common touch input detection functionality. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, Lee, and Mao as applied to claim 1 above, and further in view of Bergsell (Pub. No.: US 2019/0034611 A1).
With respect to Claim 11, claim 1 is incorporated, Kobayashi, Lee, and Mao combined do not teach the processor is further configured to: receive information related to a fingerprint of a user of the electronic device while inactivating the reception function of the touch input on the display, and determine whether to activate the reception function of the touch input on the display based on a result of authenticating the information related to the fingerprint.
Bergsell teaches an electronic device (fig. 2, item 20; ¶41) comprising: a display (fig. 2, item 24: touchscreen; ¶41); and a processor (fig. 2, item 32; ¶41); the processor is configured to: receive information related to a fingerprint of a user of the electronic device while inactivating the reception function of the touch input on the display (¶47, inactivating the reception function is not executing a function step 55 of fig. 8), and determine whether to activate the reception function of the touch input on the display based on a result of authenticating the information related to the fingerprint (¶48-51).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined electronic device of Kobayashi, Lee, and Mao, such that the processor is further configured to: receive information related to a fingerprint of a user of the electronic device while inactivating the reception function of the touch input on the display, and determine whether to activate the reception function of the touch input on the display based on a result of authenticating the information related to the fingerprint, as taught by Bergsell, so as to allow access only authorized users.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955. The examiner can normally be reached Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNA V Bocar/Examiner, Art Unit 2621 


/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621